DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-8, 14-18, and 23-27) in the reply filed on 10/24/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Jong et al. (US 2009/0022457 A1), hereinafter Jong.
Re. Claim 1, Jong discloses an optical connector assembly 10 (Figs 1-4; [0011]-[0014]) comprising: 
an optical component assembly including an optical unit 56 (i.e. optical fusion splice) (Figs 1-4; [0031]); 
first inner and first outer optical fibers 98 and 32 on opposing sides of the optical unit such that the optical unit receives a first optical signal from the first inner optical fiber 98 and the first outer optical fiber 32 receives a second optical signal from the optical unit or such that the optical unit receives the second optical signal from the first outer optical fiber 32 and the first inner optical fiber 98 receives the first optical signal from the optical unit (i.e. the connector assembly is bidirectional) (abstract, [0002]-[0006], [0031], [0035]-[0036]); 
a componentry cover 18 encapsulating an entirety of the optical unit 56 and first portions of the first inner and the first outer optical fibers 98 and 32 (Figs 1-4; [0031]); and 
a connector 14 including a second portion of the first outer optical fiber 32, the second portion being exposed to route the second optical signal (Figs 1-4; [0032], [0038]).  
Re. Claim 2, Jong discloses the optical unit is a termination unit 56 and each of the inner and outer optical fibers 98 and 32  terminates at the termination unit (Fig 4; [0038]).  It is noted, the phrase “termination unit” broadly encompasses any structure comprising a termination, and as an optical splice comprises the termination of two optical fibers, the same is considered a “termination unit.”
Re. Claim 3, Jong discloses the optical unit 56 is at least one selected from the group of a termination unit, wavelength-division multiplexer (WDM), a tap filter, a reflector, an attenuator, and a dispersion compensator.  As previously discussed, the phrase “termination unit” broadly encompasses any structure comprising a termination, and as an optical splice comprises the termination of two optical fibers, the same is considered a “termination unit.”  
Re. Claim 4, Jong discloses the connector 14 further includes a ferrule 26 and the second portion of the first outer optical fiber 32 extends through the ferrule 26 (Figs 1 and 4; [0032]).  
Re. Claim 5, Jong discloses the connector 14 further includes a connector housing surrounding a portion of the ferrule 26 (Fig 4).  
Re. Claim 23, Jong discloses the componentry cover 18 defines a notch extending to an end of the cover (i.e. notch for alignment of compression nut 20) through which the first inner optical fiber 98 extends (Figs 2-4; [0058]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8, 14-18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong.
Re. Claims 6-8, Jong discloses the connector assembly as discussed above with respect to figures 1-4, including a jacket 22 surrounding a second portion of the first inner optical fiber 98 ([0031], [0036]), wherein an outside diameter of the componentry cover is larger than an outside diameter of the jacket 22 as shown in figs 1, 3, and 4.
However, this embodiment of Jong fails to disclose a chamfer or round having opposing ends attached to the componentry cover and the jacket, respectively, such that the respective chamfer or round tapers from the componentry cover to the jacket, wherein the respective chamfer or round is a boot overlying the jacket and being adjacent to the componentry cover to expose the componentry cover.  
In a separate embodiment, Jong discloses a connector assembly 110 comprising a chamfer or round 204 having opposing ends attached to a componentry cover 134 and a jacket 122 of a second portion of a first inner fiber, respectively, such that the respective chamfer or round tapers (i.e. tapers upon heat shrinking) from the componentry cover 134 to the jacket 122, wherein the respective chamfer or round is a boot overlying the jacket 122 and being adjacent to the componentry cover 134 to expose the componentry cover 134 (Fig 12; [0040], [0048]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Jong discloses the heat shrink boot prevents unwanted axial movement and pistoning of the assembly ([0048]).
Re. Claims 14-17, Jong discloses the connector assembly as discussed above.  Also, Jong discloses the assembly further comprises a bendable cover 16 attaching the componentry cover 18 to the connector 14, wherein the bendable cover is bendable from a first state to a second state (Fig 1; [0032]).  The bendable cover 16 and the componentry cover 18 are integral with each other such that the covers are inseparable without fracture of either one or both of the covers ([0035]), and the bendable cover is in the form of bellows (Fig 1; [0032]).
However, Jong does not disclose the second state is maintained in the absence of an external force being applied to the optical connector assembly.  Jong also does not explicitly disclose the bendable cover is bendable to at most an angle corresponding to a minimum bending radius for the optical fibers.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to provide a cover which maintained its shape absent any external force for the purpose of providing a moldable assembly capable of maintaining a desired shape.  It also would have been obvious to one of ordinary skill in the art to provide a boot which is incapable of excessive bending (i.e. bending past the minimum band radius of the fiber) to protect the fiber from breakage, thereby minimizing optical loss in the assembly.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 18, Jong discloses the connector assembly as discussed above, wherein a cover 16 attaches the componentry cover 18 to the connector 14 (Figs 1-4; [0032]. 
However, this embodiment of Jong fails to disclose an arrangement wherein the cover 16 is permanently bent.
In a separate embodiment, Jong discloses a cover that is permanently bent (Fig 16; [0032], [0052]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of facilitating loading on a standard splicer ([0052]).
Re. Claim 27, Jong discloses an optical connector assembly comprising: 
an optical component assembly including an optical unit 56 (i.e. optical fusion splice) (Figs 1-4; [0031]); 
first inner and first outer optical fibers 98 and 32 on opposing sides of the optical unit such that the optical unit receives a first optical signal from the first inner optical fiber 98 and the first outer optical fiber 32 receives a second optical signal from the optical unit or such that the optical unit receives the second optical signal from the first outer optical fiber 32 and the first inner optical fiber 98 receives the first optical signal from the optical unit (i.e. the connector assembly is bidirectional) (abstract, [0002]-[0006], [0031], [0035]-[0036]); 
a componentry cover 18 encapsulating an entirety of the optical unit 56 and first portions of the first inner and the first outer optical fibers 98 and 32 (Figs 1-4; [0031]); 
a connector 14 including a second portion of the first outer optical fiber 32, the second portion being exposed to route the second optical signal (Figs 1-4; [0032], [0038]);
bendable cover 16 attaching the componentry cover 18 to the connector 14, wherein the bendable cover is bendable from a first state to a second state, wherein the second portion of the first outer optical fiber 32 extends through the bendable cover 16, wherein less force is required to bend the bendable cover than to bend the componentry cover (Figs 1 and 4; [0032]).
However, Jong does not disclose the second state is maintained in the absence of an external force being applied to the optical connector assembly.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to provide a cover which maintained its shape absent any external force for the purpose of providing a moldable assembly capable of maintaining a desired shape.  It also would have been obvious to one of ordinary skill in the art to provide a boot which is incapable of excessive bending (i.e. bending past the minimum band radius of the fiber) to protect the fiber from breakage, thereby minimizing optical loss in the assembly.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong and Li et al. (US 2017/0017053 A1), hereinafter Li.
Re. Claims 24 and 25, Jong discloses the connector assembly as discussed above. 
Jong fails to disclose the connector assembly as being a part of a larger assembly combination, the assembly combination additionally comprising an additional connector assembly in the form of the Jong connector assembly, wherein the additional connector assembly is bendable such that a portion of a componentry cover of the additional connector assembly is able to contact or fits within the notch of the Jong connector assembly when the additional connector assembly and the Jong connector assembly are in respective bent states.  
Li discloses a connector assembly combination comprising first and second connector assemblies each with componentry covers, the first and second connectors being connected to a termination unit 700, wherein the connector assemblies are bendable such that a portion of the componentry cover (i.e. housing 801, Fig 8, [0041]) of the first connector assembly is able to contact the componentry cover of the second connector assembly when the first connector assembly and the second connector assembly are in respective bent states (Fig 7; [0040]).  Structural geometries comprising complimentary notches, where notches are nested to facilitate stacking arrangements, are well known in the art, and provide the advantage of neat and organized results.
The claimed arrangements would have been obvious to one of ordinary skill at the time the invention was effectively filed for the advantage of providing a neat and organized manner to reduce space in the rack system.
Re. Claim 26, Jong discloses the connector assembly as discussed above.
Jong fails to disclose the connector assembly in combination with a termination unit, the connector assembly being inserted into the termination unit to either one or both of i) route the second optical signal from the first outer optical fiber to another optical connector assembly inserted in the termination unit and ii) receive the second optical signal at the first outer optical fiber from the other optical connector assembly inserted in the termination unit.  
Alliance discloses a termination unit 700 with first and second connectors coupled thereto, wherein the first and second connectors are routing optical signals therebetween (Fig 7; [0040]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing routing or switching capability to the arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/18/22